Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This CON application No. 16/896004 has 
Claims 1, 17 and 20 are amended.
Claims 1-20 are pending. The effective filing date of this application is 02/09/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al (2008/0052506) hereafter Lima  further in view of Sinclair et al (Pub. 2006/0184718) hereafter Sinclair.
Regarding claim 1, Lima discloses A computer system, comprising: 
a host configured to submit requests to a storage device ([0110]: “a host serving as an upper-level apparatus”) for execution during idle times of the storage device; and 
the storage device (Fig. 1A: ‘the magnetic disk apparatus 10’) having: 
a host interface in communication with the host (Fig. 1A: host interface control unit 34’); 
a controller (Fig. 2: ‘duplex control modules 60-1 and 60-2‘); 
non-volatile storage media (Fig. 1A: ‘non-volatile memory 32’); and 
firmware containing instructions executable by the controller ([0110]: “firmware which is drive control software including a control code”); and 
wherein the host transmits, to the storage device, a module and a request to run the module ([0013]: “new firmware transferred from an upper-level apparatus and executes the new firmware when an update request of the firmware is received from the upper-level apparatus”; <examiner note: a module, in light of the specification, can be a software or a firmware; here a module is interpreted as a new firmware for updating transmitted from host/upper-level apparatus>); and 
wherein the storage device receives, from the host, the module and the request, and runs the module in accordance with the request in response to a determination that the storage device is in an idle state (Fig. 43: step S5 or step S9; [0152]: “Meanwhile, when an idle state in which there is no command is determined in step S2”; <examiner note>: at step S2, when there is no command received, the system is in idle state as cited in paragraph [0152] in which the firmware is updated by writing the new firmware to the first disk medium),
Lima does not disclose the firmware configures the controller to fetch commands after completing idle time garbage collection, wherein the idle time garbage collection executes before the storage device is in the idle state.
However, Sinclair discloses wherein the firmware configures the controller to fetch commands after completing idle time garbage collection (Sinclair:[0216]: “The functions included in the flowcharts of FIGS. 26-32 are carried out primarily by the controller 11 (FIG. 2) executing its stored firmware”);  [0217]: “under control of this firmware, the memory system then looks for a command from the host system”), wherein the idle time garbage collection executes before the storage device is in the idle state (Sinclair: Fig. 26: ‘step 265 to perform Garbage Collection’; [0218]: “After executing a received command by any of the steps 257, 261, 263, 265 or 267, a next step 268 inquires whether the priority garbage collection queues are empty or not,,,,,,, If not, the processing returns to the step 265 to continue garbage collection”).
Disclosures by Lima and Sinclair are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima to include fetching commands after garbage collection operation disclosed by Sinclair. The motivation for fetching commands after garbage collection operation by paragraph [0010] of Sinclair is for freeing up unused memory space for use of commands.

Regarding claim 17, Lima further discloses A method implemented in a computer system, the method comprising: 
transmitting, from a host to a storage device, a module ([0013]: “new firmware transferred from an upper-level apparatus”), wherein the storage device having a host interface in communication with the host (Fig. 1A: host interface control unit 34’), a controller (Fig. 2: ‘duplex control modules 60-1 and 60-2‘), non-volatile storage media (Fig. 1A: ‘non-volatile memory 32’), and firmware containing instructions executable by the controller ([0110]: “firmware which is drive control software including a control code”); 
transmitting, from the host to a storage device, a request to run the module ([0013]: “new firmware transferred from an upper-level apparatus and executes the new firmware when an update request of the firmware is received from the upper-level apparatus”; <examiner note: a module, in light of the specification, can be a software or a firmware; here a module is interpreted as a new firmware for updating transmitted from host/upper-level apparatus>); 
receiving, in the storage device from the host, the module ([0013]: “the firmware is received from the upper-level apparatus”); 
receiving in the storage device from the host, the request ([0013]: an update request of the firmware is received from the upper-level apparatus”); 
determining, by the controller of the storage device, whether the storage device is in an idle state; in response to a determination that the storage device is in the idle stage, running the module in accordance with the request (Fig. 43: step S5 or step S9; “Meanwhile, when an idle state in which there is no command is determined in step S2”; <examiner note>: at step S2, when there is no command received, the system is in idle state as cited in paragraph [0152] in which the firmware is updated by writing the new firmware to the first disk medium).
Lima does not disclose configuring, by the firmware,  the controller to fetch commands after completing idle time garbage collection, wherein the idle time garbage collection executes before the storage device is in the idle state.
However, Sinclair discloses configuring, by the firmware, the controller to fetch commands after completing idle time garbage collection (Sinclair:[0216]: “The functions included in the flowcharts of FIGS. 26-32 are carried out primarily by the controller 11 (FIG. 2) executing its stored firmware”);  [0217]: “under control of this firmware, the memory system then looks for a command from the host system”), wherein the idle time garbage collection executes before the storage device is in the idle state (Sinclair: Fig. 26: ‘step 265 to perform Garbage Collection’; [0218]: “After executing a received command by any of the steps 257, 261, 263, 265 or 267, a next step 268 inquires whether the priority garbage collection queues are empty or not,,,,,,, If not, the processing returns to the step 265 to continue garbage collection”).
Disclosures by Lima and Sinclair are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima to include fetching commands after garbage collection operation disclosed by Sinclair. The motivation for fetching commands after garbage collection operation by paragraph [0010] of Sinclair is for freeing up unused memory space for use of commands.

Regarding claim 20, Lima further discloses A non-transitory computer storage medium storing instructions which, when executed by a computer system, cause the computer system to perform a method, the method comprising: 
storing, by a host in a storage device, a module defining operations to be performed by a customized command ([0013]: “new firmware transferred from an upper-level apparatus and executes the new firmware when an update request of the firmware is received from the upper-level apparatus”; <examiner note: a module, in light of the specification, can be a software or a firmware; here a module is interpreted as a new firmware for updating transmitted from host/upper-level apparatus>), wherein the storage device having a host interface in communication with the host (Fig. 1A: host interface control unit 34’), a controller (Fig. 2: ‘duplex control modules 60-1 and 60-2‘), non-volatile storage media (Fig. 1A: ‘non-volatile memory 32’), and firmware containing instructions executable by the controller ([0110]: “firmware which is drive control software including a control code”); 
submitting, from the host to a storage device, the customized command ([0013]: “an update request of the firmware is received from the upper-level apparatus”); 
receiving in the storage device from the host, the customized command ([0013]: “an update request of the firmware is received from the upper-level apparatus”); 
scheduling, by the controller executing the firmware, the customized command for execution at an idle state; determining, by the controller of the storage device, whether the storage device is in the idle state; in response to a determination that the storage device is in the idle stage, loading the module to execute the customized command (Fig. 43: step S5 or step S9; “Meanwhile, when an idle state in which there is no command is determined in step S2”; <examiner note>: at step S2, when there is no command received, the system is in idle state as cited in paragraph [0152] in which the firmware is updated by writing the new firmware to the first disk medium).
Lima does not disclose configuring, by the firmware,  the controller to fetch commands after completing idle time garbage collection, wherein the idle time garbage collection executes before the storage device is in the idle state.
However, Sinclair discloses configuring, by the firmware, the controller to fetch commands after completing idle time garbage collection (Sinclair:[0216]: “The functions included in the flowcharts of FIGS. 26-32 are carried out primarily by the controller 11 (FIG. 2) executing its stored firmware”;  [0217]: “under control of this firmware, the memory system then looks for a command from the host system”), wherein the idle time garbage collection executes before the storage device is in the idle state (Sinclair: Fig. 26: ‘step 265 to perform Garbage Collection’; [0218]: “After executing a received command by any of the steps 257, 261, 263, 265 or 267, a next step 268 inquires whether the priority garbage collection queues are empty or not,,,,,,, If not, the processing returns to the step 265 to continue garbage collection”; Examiner note: <the garbage collection operation is processed after receive a command from the host, regarding whether the received command is one type of command, here the garbage collection is not in the idle state> ).
Disclosures by Lima and Sinclair are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima to include fetching commands after garbage collection operation disclosed by Sinclair. The motivation for fetching commands after garbage collection operation by paragraph [0010] of Sinclair is for freeing up unused memory space for use of commands.

Regarding claim 2, Lima combined further discloses The computer system of claim 1, further comprising: a communication bus coupled between the host and the storage device (Lima:  Fig. 1A: ‘host interface control unit 34 with bus’).

Regarding claim 18, Lima combined further discloses The method of claim 17, wherein the module and the request are communicated over a peripheral component interconnect express bus coupled between the host and the storage device ([0014]: “The interface may be a …. a peripheral component interconnect express (PCIe) interface”).

Regarding claim 19, Lima combined further discloses The method of claim 18, wherein running the module includes processing data stored in the non-volatile storage media without communication with the host, storing results of the processing in the non-volatile storage media (0032]: “a start-up processing unit which executes, upon power-on, any of a first start-up mode in which the firmware of the non-volatile memory and the first disk medium is read and allocated to a volatile memory so as to perform start-up based on the start-up code”), providing a completion message to the host after running the module ([0119]: “the host is notified of update completion of the firmware”).

Claims 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lima and Sinclair, as applied to claim 2 above, and further in view of Choi et al (Pub. 2016/0124740) hereafter Choi.
Regarding claim 3, Lima and Sinclair do not explicitly disclose the current limitation of claim 3.
However, Choi discloses The computer system of claim 2, wherein the communication bus is a peripheral component interconnect express bus ([0014]: “The interface may be a …. a peripheral component interconnect express (PCIe) interface”).
Disclosures by Lima, Sinclair and Choi are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima/Sinclair to include a peripheral component interconnect express (PCIe) interface disclosed by Choi. The motivation for including the PCIe interface by paragraph [0004] of Choi is for improving high bandwidth communication between two devices.

Regarding claim 4, Choi further discloses The computer system of claim 3, wherein the host communicates with the storage device in accordance with a non-volatile memory host controller interface specification ([0048]: “The interfaces 110…. a non-volatile memory express (NVMe) protocol”).
Disclosures by Lima, Sinclair and Choi are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima/Sinclair to include a non-volatile memory express (NVMe) protocol disclosed by Choi. The motivation for including NVMe  protocol by paragraph [0004] of Choi is for improving high bandwidth communication between two devices.

Regarding claim 5, Choi further discloses The computer system of claim 4, wherein the storage device is a solid state drive (Choi: [0049]: “The data storage device 300A may be implemented as a solid-state drive or solid-state disk (SSD)”).
Disclosures by Lima, Sinclair and Choi are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima/Sinclair to include a solid state drive disclosed by Choi. The motivation for including the solid state drive by paragraph [0003] of Choi is for reducing the firmware updated time of the storage device.

Regarding claim 6, Sinclair further discloses The computer system of claim 5, wherein the storage device is determined to be in the idle state at least after completing idle time garbage collection in the solid state drive (Fig.26: ‘step 268 -> yes branch->go back to wait for host command step 253’).
Disclosures by Lima, Sinclair and Choi are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate updating a new firmware when the system is idle taught by Lima/Choi to include fetching commands after garbage collection operation disclosed by Sinclair. The motivation for fetching commands after garbage collection operation by paragraph [0010] of Sinclair is for freeing up unused memory space for use of commands.

Regarding claim 7, Lima combined further discloses The computer system of claim 4, wherein the controller includes a plurality of processors (Lima: Fig. 2: ‘duplex control modules 60-1 and 60-2‘); the firmware includes an operating system running on one of the processors ([0110]: “firmware which is drive control software including a control code”).

Regarding claim 8, Lima combined further discloses The computer system of claim 7, wherein the operating system configures an idle queue in a memory of the storage device hold the request and schedules execution of the request when the storage device is in the idle state (Lima: ([0110]: “firmware which is drive control software including a control code”); [0139]: “In the internal updating process of the thus-divided firmware NFW11 to NFW15, every time each update is finished, if a read command or a write command from the host is stored in a command queue and waiting for execution at that point, the read command or the write command waiting for processing is extracted from the command queue and executed when update of the divided new firmware is finished”).

Regarding claim 10, Lima further discloses The computer system of claim 4, wherein the module is communicated from the host to the storage device via a firmware update (Lima: [0004]: “update firmware which is drive control software which records and reproduces data in accordance with update requests from a host”) .

Regarding claim 11, Lima further discloses The computer system of claim 4, wherein the module is communicated from the host to the storage device as part of the request (Lima: [0013]: “new firmware transferred from an upper-level apparatus and executes the new firmware when an update request of the firmware is received from the upper-level apparatus”).

Regarding claim 12, Lima further discloses The computer system of claim 4, wherein the module is communicated from the host to the storage device as part of data stored in the non-volatile storage media (Lima: [0004]: “update firmware which is drive control software which records and reproduces data in accordance with update requests from a host”).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lima in view of Sinclair in view of Choi, as applied to claims 8 and 4 respectively above, and further in view of Shin (Pub. 2018/0196602).
Regarding claim 9, Lima, Sinclair and Choi do not explicitly disclose all current limitations of claim 9.
However, Shin discloses The computer system of claim 8, wherein the host has a plurality of submission queues to communicate requests to the storage device (Fig. 4:’ SQ,  AD_SQ and IO_SQ’); and the storage device is determined to be in the idle state at least after the submission queues are empty (Shin: [0034]: “The controller 210 may determine whether or not it is in an idle state, based on the submission queue pointer SQPT and the completion queue pointer CQPT. An idle state may be a state in which an unexecuted/pending command does not exist in the data storage device”).
	Disclosures by Lima, Sinclair, Choi and Shin are analogous because they are in the same field of endeavor
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate requesting to update firmware when the system is idle taught by Lima/Sinclair/Choi to include submission queues to store commands disclosed by Shin. The motivation for including submission queues by paragraph [0006] of Shin is for determining whether the data storage device is idle.

Regarding claim 13, Lima, Sinclair and Choi do not explicitly disclose all current limitations of claim 13.
However, Shin further discloses The computer system of claim 4, wherein the host has a plurality of submission queues to communicate requests to the storage device; the plurality of submission queues include first queues and a second queue identified to the storage device for submission of requests for execution (Shin: Fig. 3: [0052]: “plurality of pairs of submission queues SQ”) 
Lima further discloses submission of requests for execution during idle times of the storage device (Lima: Fig. 43: step S9).
Disclosures by Lima, Sinclair, Choi and Shin are analogous because they are in the same field of endeavor
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate requesting to update firmware when the system is idle taught by Lima/Sinclair/Choi to include submission queues to store commands disclosed by Shin. The motivation for including submission queues by paragraph [0006] of Shin is for determining whether the data storage device is idle.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lima in view of Sinclair in view of Choi in view of Shin, as applied to claim 13 above, and further in view of Carroll et al (Pub. 2018/0173461) hereafter Carroll.
Regarding claim 14, Lima, Sinclair, Choi and Shin do not explicitly disclose all the limitations of claim 14.
However, Carroll discloses The computer system of claim 13, wherein the firmware configures the controller to fetch commands from the second queue only after the first queues are empty (Fig. 9: ‘command submission queue 370 and 360’).
Disclosures by Lima, Sinclair, Choi, Shin and Carroll are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate requesting to update firmware when the system is idle taught by Lima/Sinclair/Choi/Shin to include submission queues to store commands and fetch command in a prioritize particular submission queue until it is empty disclosed by Carroll. The motivation for including submission queues by paragraph [0002] of Carroll is for reducing delay time for higher priority requests.

Regarding claim 15, Carroll further discloses The computer system of claim 14, wherein the firmware configures the controller to fetch commands from the second queue only after completing of execution of commands from the first queues (Fig. 9: ‘command submission queue 370 and 360’).

Regarding claim 16, Sinclair further discloses The computer system of claim 14, wherein the firmware configures the controller to fetch commands from the second queue only after completing idle time garbage collection (Sinclair: Fig. 26: step 268, yes branch to go to step 253 to get a host command).

Response to Arguments
In response to Applicant’s remarks filed on 07/18/2022: 
Applicant’s arguments respect to amended feature of the independent claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday, Thursday and Friday: from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136